11TH COURT OF APPEALS
                                  EASTLAND, TEXAS
                                      JUDGMENT

Evan Marshall Roberts,                         * From the 104th District Court
                                                 of Taylor County,
                                                 Trial Court No. 19691B.

Vs. No. 11-15-00138-CR                         * July 16, 2015

The State of Texas,                            * Per Curiam Memorandum Opinion
                                                 (Panel consists of: Wright, C.J.,
                                                 Willson, J., and Bailey, J.)

      This court has considered Evan Marshall Roberts’s motion to dismiss his
appeal and concludes that the motion should be granted. Therefore, in accordance
with this court’s opinion, the appeal is dismissed.